DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland21244-1850

CMCS Informational Bulletin
DATE:

March 6, 2018

FROM:

Timothy B. Hill
Acting Director

SUBJECT: 2018 Federal Poverty Level Standards
As required by Section 673(2) of the Omnibus Budget Reconciliation Act (OBRA) of 1981 (42
U.S.C. 9902(2)), the Department of Health and Human Services (HHS) updates the poverty
guidelines at least annually and by law these updates are applied to eligibility criteria for
programs such as Medicaid and the Children’s Health Insurance Program (CHIP). These annual
updates increase the Census Bureau’s current official poverty thresholds by the relevant
percentage change in the Consumer Price Index for All Urban Consumers (CPI–U).
The 2018 guidelines reflect the 2.1 percent price increase between calendar years 2016 and 2017.
After this inflation adjustment, the guidelines are rounded and adjusted to standardize the
differences between family and household sizes. For a family or household of 4 persons living
in one of the 48 contiguous states or the District of Columbia, the poverty guideline for 2018 is
$25,100. Separate poverty guideline figures are developed for Alaska and Hawaii, and different
guidelines may apply to the Territories. The guidelines can be found at
https://www.federalregister.gov/documents/2018/01/18/2018-00814/annual-update-of-the-hhspoverty-guidelines. To determine eligibility for Medicaid and CHIP, states generally use a
percentage multiple of the guidelines (for example, 133 percent or 185 percent of the guidelines).
Included with this informational bulletin is the 2018 Dual Eligible Standards chart that displays
the new standards for the Medicare Savings Program categories. These standards are also
available on Medicaid.gov at https://www.medicaid.gov/medicaid/eligibility/medicaidenrollees/index.html. The asset limits are not derived from the poverty levels but are instead
related to the Medicare Low-Income Subsidy asset limits. Please note that the income figures for
the Qualified Disabled Working Individual (QDWI) program identified in the chart incorporate
earned income disregards, in addition to the $20 general income disregard.
Please update your standards in accordance with this information. If you have any questions or
need additional information, please contact Stephanie Kaminsky, Director of the Division of
Eligibility and Enrollment, at 410-786-4653 or Stephanie.Kaminsky@cms.hhs.gov.

2018 Dual Eligible Standards
(Based on Percentage of Federal Poverty Level)
Qualified Medicare Beneficiary (QMB):
Monthly Income Limits: (100% FPL + $20)*
All States and DC (Except Alaska & Hawaii):
Alaska:
Hawaii:

$1,032 – Individual
$1,285 – Individual
$1,184 – Individual

$1,392 – Couple
$1,735 – Couple
$1,598 – Couple

Asset Limits:

$7,560 – Individual

$11,340 – Couple

Specified Low-Income Medicare Beneficiary (SLMB):
Monthly Income Limits: (120% FPL + $20)*
All States and DC (Except Alaska & Hawaii):
Alaska:
Hawaii:

$1,234 – Individual
$1,538 – Individual
$1,416 – Individual

$1,666 – Couple
$2,078 – Couple
$1,913 – Couple

Asset Limits:

$7,560 – Individual

$11,340 – Couple

All States and DC (Except Alaska & Hawaii):
Alaska:
Hawaii

$1,386 – Individual
$1,728 – Individual
$1,591 – Individual

$1,872 Couple
$2,336 – Couple
$2,150 – Couple

Asset Limits:

$7,560 – Individual

$11,340 – Couple

Qualifying Individual (QI):
Monthly Income Limits: (135% FPL + $20)*

Qualified Disabled Working Individual (QDWI):
Monthly Income Limits: (200% FPL + $20)*
(Figures include additional earned income disregards)
All States and DC (Except Alaska & Hawaii):
Alaska:
Hawaii:

$4,132 – Individual
$5,145 – Individual
$4,739 – Individual

$5,572 – Couple
$6,945 – Couple
$6,395 – Couple

Asset Limits:

$4,000 – Individual

$6,000 – Couple

*$20 = Amount of the Monthly SSI Income Disregard

